Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “junction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koessler (US20050003755A1).
	Regarding claim 1, Koessler teaches 
an exhaust vent (vent 11), comprising: 
a first portion (base 14) inserted through an opening (building aperture 23) in an outer wall (building wall 22) of a structure for fluidly connecting to an appliance to be vented within the structure (The invention disclosed herein relates to vents which, together with their associated building aperture(s), provide a route for the exchange of air or other gases through a building envelope. A building aperture may be connected to a conduit for transporting such gases. A conduit may comprise any aperture, duct, passageway, flume, spout, hose, tube, pipe, channel or other means of transporting fluids. Typical examples of conduits include, but are not limited to, air ducts for moving air within a building's heating, cooling or ventilation systems and exhaust hoses from forced-air clothes dryers and/or air conditioning systems) [0043]
a second portion (vent cover 12) fluidly connected to the first portion at a junction (vent cover 12 is mounted to base 14; as shown on fig. 11) [0070] and having an open end downwardly directed and opening into the atmosphere (apertures 27, as shown in fig. 1)
a flap (damper member 13) disposed at the junction configured to open by pressure from exhaust air directed through the first portion from the appliance and allow the exhaust air to pass through the second portion and be vented through the open end to the atmosphere (Damper member 13 permits outward flow of gas from vent aperture 26 through hood aperture 29 when positive pressure of gas coming from vent aperture 26 causes flap 30 to pivot outwardly through hood aperture 29) [0060]

Regarding claim 2, Koessler teaches the exhaust vent of claim 1, 
wherein the flap is further configured to close by gravity to seal the junction between the first and second portions when no exhaust air is directed through the first portion from the appliance to prevent airflow from the atmosphere through the open end through the second portion to the first portion (However, damper member 13 restricts the inward flow of gas and other material from hood aperture 29 through vent aperture 26, because flap 30 is too large to pivot through vent aperture 26; system is configured to use gravity to seal damper member 13 against vent aperture 26 as shown in fig. 11 due to their suspension from hinge assemblies 31) [0060]

Regarding claim 3, Koessler teaches the exhaust vent of claim 1, 
further comprising the first portion is fluidly connected to the second portion in a substantially perpendicular configuration (perpendicular configuration of base 14 with vent cover 12 shown on fig. 11)

Regarding claim 4, Koessler teaches the exhaust vent of claim 1, 
further comprising a screen (grille 16) disposed inside the second portion adjacent the open end for preventing objects from entering through the open end into the second portion (grille 16 comprises a grid of intercrossing bars 28 which defines a plurality of apertures 27. Apertures 27 permit the passage of gas through building aperture 23, vent aperture 26, and hood aperture 29, while deterring the entry other larger objects, such as leaves and animals) [0059]

Regarding claim 8, Koessler teaches the exhaust vent of claim 1, 
further comprising a flange ringing at least a portion of the peripheral edge of the second portion (mounting flange 34), said flange having one or more apertures (plurality of apertures 35) using fasteners through the apertures for securing the second portion and the exhaust vent to the outer wall of the structure (Suitable fasteners (e.g. screw, rivets, nails, staples or the like) may be inserted through apertures 35 to mount vent 11 to or between layers 22A, 22B of building wall 22) [0064] before stucco is applied to the outer wall and over the flange (After mounting base 14 to internal wall layer 22A, the building may then be finished by applying one or more external wall layer(s) 22B over the outside of internal wall layer 22A. Such external wall layer(s) 22B may comprise vinyl siding, wood siding or stucco, for example. External wall layer(s) 22B are preferably cut, such that, when installed, they extend over mounting flange 34 and abut against intermediate base flange 21) [0072]

Regarding claim 9, Koessler teaches the exhaust vent of claim 1, 
further comprising a sloping shield (hood 15) disposed above the first portion and extending from the outer wall to a front edge of the first portion for deflecting rain and water from the exhaust duct (Hood 15 preferably extends outwardly and downwardly from base 14 to shelter building aperture 23) [0057]

Regarding claim 10, Koessler teaches 
an exhaust vent (vent 11), comprising: 
a first portion (base 14) inserted through an opening (building aperture 23) in an outer wall (building wall 22) of a structure for fluidly connecting to an appliance to be vented within the structure (The invention disclosed herein relates to vents which, together with their associated building aperture(s), provide a route for the exchange of air or other gases through a building envelope. A building aperture may be connected to a conduit for transporting such gases. A conduit may comprise any aperture, duct, passageway, flume, spout, hose, tube, pipe, channel or other means of transporting fluids. Typical examples of conduits include, but are not limited to, air ducts for moving air within a building's heating, cooling or ventilation systems and exhaust hoses from forced-air clothes dryers and/or air conditioning systems) [0043]
a second portion (vent cover 12) fluidly connected to the first portion at a junction (vent cover 12 is mounted to base 14; as shown on fig. 11) [0070] and having an open end downwardly directed and opening into the atmosphere (apertures 27, as shown in fig. 1)
a flap (damper member 13) disposed at the junction configured to open by pressure from exhaust air directed through the first portion from the appliance and allow the exhaust air to pass through the second portion and be vented through the open end to the atmosphere (Damper member 13 permits outward flow of gas from vent aperture 26 through hood aperture 29 when positive pressure of gas coming from vent aperture 26 causes flap 30 to pivot outwardly through hood aperture 29) [0060]
wherein the flap is further configured to close by gravity to seal the junction between the first and second portions when no exhaust air is directed through the first portion from the appliance to prevent airflow from the atmosphere through the open end through the second portion to the first portion (However, damper member 13 restricts the inward flow of gas and other material from hood aperture 29 through vent aperture 26, because flap 30 is too large to pivot through vent aperture 26; system is configured to use gravity to seal damper member 13 against vent aperture 26 as shown in fig. 11 due to their suspension from hinge assemblies 31) [0060]

Regarding claim 11, Koessler teaches the exhaust vent of claim 10, 
further comprising the first portion is fluidly connected to the second portion in a substantially perpendicular configuration (perpendicular configuration of base 14 with vent cover 12 shown on fig. 11)

Regarding claim 12, Koessler teaches the exhaust vent of claim 10,
further comprising a screen (grille 16) disposed inside the second portion adjacent the open end for preventing objects from entering through the open end into the second portion (grille 16 comprises a grid of intercrossing bars 28 which defines a plurality of apertures 27. Apertures 27 permit the passage of gas through building aperture 23, vent aperture 26, and hood aperture 29, while deterring the entry other larger objects, such as leaves and animals) [0059]

Regarding claim 16, Koessler teaches the exhaust vent of claim 10, 
further comprising a flange ringing at least a portion of the peripheral edge of the second portion (mounting flange 34), said flange having one or more apertures (plurality of apertures 35) using fasteners through the apertures for securing the second portion and the exhaust vent to the outer wall of the structure (Suitable fasteners (e.g. screw, rivets, nails, staples or the like) may be inserted through apertures 35 to mount vent 11 to or between layers 22A, 22B of building wall 22) [0064] before stucco is applied to the outer wall and over the flange (After mounting base 14 to internal wall layer 22A, the building may then be finished by applying one or more external wall layer(s) 22B over the outside of internal wall layer 22A. Such external wall layer(s) 22B may comprise vinyl siding, wood siding or stucco, for example. External wall layer(s) 22B are preferably cut, such that, when installed, they extend over mounting flange 34 and abut against intermediate base flange 21) [0072]

Regarding claim 17, Koessler teaches the exhaust vent of claim 10,
further comprising a sloping shield (hood 15) disposed above the first portion and extending from the outer wall to a front edge of the first portion for deflecting rain and water from the exhaust duct (Hood 15 preferably extends outwardly and downwardly from base 14 to shelter building aperture 23) [0057]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koessler (US20050003755A1) in view of Meyer (US5916023A).
Regarding claim 7, Koessler does not teach the exhaust vent of claim 1, 
further comprising a flange having one or more apertures and extending from a bottom end of the second portion, said flange using fasteners through the apertures for securing the second portion and the exhaust vent to the outer wall of the structure
Meyer teaches
further comprising a flange having one or more apertures (lower holes 36 and 37) and extending from a bottom end of the second portion, said flange using fasteners through the apertures for securing the second portion and the exhaust vent to the outer wall of the structure (The upper corners of hood 21 are configured with relief areas 38 and 39 in order to provide clearance for the fasteners which are inserted into holes 34 and 35, respectively. The two lower holes 36 and 37 are accessible through exit opening 40 of hood 21 before guard 23 is snapped into position; as shown on fig. 1) [col. 4 lines 17-22]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lower holes 36 and 37 taught in Meyer to Koessler, in order to further reinforce the system to an outer wall of a building.

Regarding claim 15, Koessler does not teach the exhaust vent of claim 10, 
further comprising a flange having one or more apertures and extending from a bottom end of the second portion, said flange using fasteners through the apertures for securing the second portion and the exhaust vent to the outer wall of the structure
Meyer teaches
further comprising a flange having one or more apertures (lower holes 36 and 37) and extending from a bottom end of the second portion, said flange using fasteners through the apertures for securing the second portion and the exhaust vent to the outer wall of the structure (The upper corners of hood 21 are configured with relief areas 38 and 39 in order to provide clearance for the fasteners which are inserted into holes 34 and 35, respectively. The two lower holes 36 and 37 are accessible through exit opening 40 of hood 21 before guard 23 is snapped into position; as shown on fig. 1) [col. 4 lines 17-22]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lower holes 36 and 37 taught in Meyer to Koessler, in order to further reinforce the system to an outer wall of a building.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koessler (US20050003755A1) in view of Hemmer (US8528271B1) and Meyer (US5916023A).
Regarding claim 5, Koessler does not teach the exhaust vent of claim 4, 
further comprising a pair of slots formed in opposing sidewalls of the second portion adjacent the open end beneath the screen for receiving a weather guard therein for sealing the open end and preventing wind, rain and debris from entering through the open end and into the second portion
Hemmer teaches
 a weather guard therein for sealing the open end and preventing wind, rain and debris from entering through the open end and into the second portion (solid module 60 of the multi-module vent cover system 10 is designed to removably cover the ventilation vent to prevent a pressure differential, flying debris damage, and water intrusion during hurricanes) [col. 4 lines 39-42]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the solid module 60 taught in Hemmer to Koessler, in order to provide a removable protection system to prevent wind and water leaks into a building during inclement weather occurrences.
Meyer teaches
further comprising a pair of slots formed in opposing sidewalls of the second portion adjacent the open end beneath the screen for receiving a weather guard therein (oblong apertures 51a and 51f for receiving guard 23 as shown on fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the oblong apertures 51a and 51f and tabs 54a and 54f of Meyer to Koessler, as modified, in order to provide a simple mechanism for additional securement of the solid module 60 during an inclement weather occurrence.

Regarding claim 13, Koessler does not teach the exhaust vent of claim 12, 
further comprising a pair of slots formed in opposing sidewalls of the second portion adjacent the open end beneath the screen for receiving a weather guard therein for sealing the open end and preventing wind, rain and debris from entering through the open end and into the second portion
Hemmer teaches
 a weather guard therein for sealing the open end and preventing wind, rain and debris from entering through the open end and into the second portion (solid module 60 of the multi-module vent cover system 10 is designed to removably cover the ventilation vent to prevent a pressure differential, flying debris damage, and water intrusion during hurricanes) [col. 4 lines 39-42]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the solid module 60 taught in Hemmer to Koessler, in order to provide a removable protection system to prevent wind and water leaks into a building during inclement weather occurrences.
Meyer teaches
further comprising a pair of slots formed in opposing sidewalls of the second portion adjacent the open end beneath the screen for receiving a weather guard therein (oblong apertures 51a and 51f for receiving guard 23 as shown on fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the oblong apertures 51a and 51f and tabs 54a and 54f of Meyer to Koessler, as modified, in order to provide a simple mechanism for additional securement of the solid module 60 during an inclement weather occurrence.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koessler (US20050003755A1) in view of Hemmer (US8528271B1) and Meyer (US5916023A), in further view of Brevis (WO2015142202A1).
Regarding claim 6, Koessler, as modified, teaches the exhaust vent of claim 5, 
further comprising apertures formed in opposing ends of the weather guard each receiving a cotter pin for securing the weather guard in the second portion (holes 14 on opposite sides of solid module 60 as shown on figs. 1 and 7 of Hemmer, configured to receive nuts 42 for securement)
While Hemmer teaches a securement nut instead of a cotter pin, a cotter pin is an obvious variant for a vent securement system whereas both are well known in the art. For instance, Brevis teaches “The fixing plates 19 are fixed to the ribs 17 with the cotter pins 24 which pass through the openings 18 and the recesses 20” on page 9 lines 11-12 and on fig. 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cotter pins taught in Brevis to Koessler, as modified, in order to increase the ease of use of the system and provide an easily replaceable securement component in the event of loss or breakage.

Regarding claim 14, Koessler teaches the exhaust vent of claim 13, 
further comprising apertures formed in opposing ends of the weather guard each receiving a cotter pin for securing the weather guard in the second portion (holes 14 on opposite sides of solid module 60 as shown on figs. 1 and 7 of Hemmer, configured to receive nuts 42 for securement)
While Hemmer teaches a securement nut instead of a cotter pin, a cotter pin is an obvious variant for a vent securement system whereas both are well known in the art. For instance, Brevis teaches “The fixing plates 19 are fixed to the ribs 17 with the cotter pins 24 which pass through the openings 18 and the recesses 20” on page 9 lines 11-12 and on fig. 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cotter pins taught in Brevis to Koessler, as modified, in order to increase the ease of use of the system and provide an easily replaceable securement component in the event of loss or breakage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762